Citation Nr: 1455812	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  97-26 867	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.

(The issues of (1) whether new and material evidence has been received to reopen service connection for a skin disorder; (2) whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder; 
(3) entitlement to an increased disability rating in excess of 20 percent for the service-connected cervical spine strain disability with degenerative arthritis; 
(4) service connection for gastroesophageal reflux disease; (5) service connection for hemorrhoids; (6) service connection for rectal polyps; and (7) service connection for a skin disorder are the subjects of a separate appellate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 1999, the Veteran testified at a Board hearing held before a Veterans Law Judge who is no longer active with the Board.  A transcript of the June 1999 Board hearing has been associated with the physical claims file.

In February 2000, the Board remanded the vocational rehabilitation issue to the RO for readjudication of the issue of an increased disability rating in excess of 10 percent for the service-connected cervical spine disability.  In December 2004, the Board remanded the vocational rehabilitation issue again for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The vocational rehabilitation issue was remanded by the Board for a third time in November 2006 for further review by the RO based on the contemporaneous Board decision granting an increased disability rating of 20 percent for the service-connected cervical spine disorder, effective August 29, 2005.

The record reflects that, following the November 2006 Board Remand, the RO granted entitlement to Chapter 31 vocational rehabilitation benefits, but only for the period beginning on August 29, 2005, based on the newly-assigned increased 20 percent disability rating for the service-connected cervical spine disability.  The Veteran subsequently disagreed with the effective date assigned.

In March 2008, the Board remanded the vocational rehabilitation issue to the RO to afford the Veteran a hearing before the Board, as requested in an August 2007 VA Form 9.  In September 2008, the Veteran testified at a hearing held before one of the undersigned Veterans Law Judges in Milwaukee, Wisconsin (a Travel Board hearing).  A copy of the hearing transcript has been associated with the physical claims file.

In a November 2008 decision, the Board issued a decision denying retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code for the period prior to August 29, 2005.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

In a February 2011 Memorandum Decision, the Court vacated and remanded the November 2008 Board decision, finding that inadequate reasons and bases for determining that a previous version of a pertinent regulation was not applicable to the Veteran's claim for retroactive vocational rehabilitation benefits.  In October 2011, the Board remanded the vocational rehabilitation issue for the RO to adjudicate the claim in accordance with Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005), to determine whether the March 2007 revisions to 38 C.F.R. § 21.52 applied to the Veteran's claim for retroactive vocational rehabilitation benefits for the period prior to August 29, 2005.  The RO readjudicated the claim in a May 2013 supplemental statement of the case that included an analysis under Princess Cruises. 

In April 2014, the Veteran presented testimony relevant to the issue of vocational rehabilitation, as well as the other issues noted on the title page that are subject to a separate decision, at a Board hearing held before one of the undersigned Veterans Law Judges again in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of retroactive vocational rehabilitation training benefits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Entitlement to Retroactive Vocational Rehabilitation Training Benefits

The Veteran seeks retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 to cover expenses for attending vocational training programs and college courses.  See August 2009 pro se brief for the Court.  The Veteran contends that retroactive payment for training is warranted because he achieved satisfactory grades in school and training courses, he graduated, and cannot maintain a job.  See August 20007 VA Form 9.

Basic entitlement to vocational rehabilitation training under Chapter 31, Title 38 of the United States Code, generally requires that a veteran have a service-connected disability rated as: (1) 20 percent or more disabling and that he or she is in need of rehabilitation due to an employment handicap, or (2) 10 percent disabling and that he or she is in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102 (West 2002 & Supp. 2013); 38 C.F.R. § 21.40(a)(b) (2014).

VA regulations defining a "serious employment handicap" have changed over time.  From 1998 to 2006, 38 C.F.R. § 21.52(b) defined "serious employment handicap" as a significant impairment of a veteran's ability to prepare for, obtain or retain employment consistent with such veteran's abilities, aptitudes, and interests.   38 C.F.R. § 21.52(b) (1998-2006).  Pursuant to that regulation, a veteran found to have an employment handicap was also considered to have a "serious employment handicap" if he or she had a neuropsychiatric service-connected disability rated at 30 percent or more disabling or any other service-connected disability rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c) (1998-2006).  A finding of "serious employment handicap" was not made if a veteran's service-connected disability was rated at less than 30 percent disabling unless (1) the veteran's service-connected disability  had caused substantial periods of unemployment or unstable work history; (2) the veteran had demonstrated a pattern of maladaptive behavior that is shown by a history of withdrawal from society or continuing dependency on government income support programs; and (3) a counseling psychologist at the Vocational Rehabilitation and Counseling Division had made a determination of serious employment handicap.  38 C.F.R. § 21.52(e), (f) (1998-2006). 

In March 2007, VA revised 38 C.F.R. § 21.52, effective April 25, 2007.  Under the revised regulation, a "serious employment handicap" will be found to exist only if a counseling psychologist (CP) or vocational rehabilitation counselor (VRC) determines that the individual has (1) significant vocational impairment; (2) the effects of the significant vocational impairment have not been overcome; and 
(3) service-connected disability(ies) contributed to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52 (2007-2013).

In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a) (2014).  The term "vocational goal" is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8) (West 2002 & Supp. 2013).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2) (2014).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disability (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3) (2014).  Unlike the regulations defining "serious employment handicap," the regulations defining "vocational goal" have not changed since 1988. 

The record indicates that VA Vocational Rehabilitation and Employment officers have determined that the Veteran has a "serious employment handicap" under both the old and new regulations.  See May 2013 supplemental statement of the case.  The record also indicates that VA Vocational Rehabilitation and Employment officers have determined that reasonable feasibility to achieve a vocational goal does not exist.  See id.  

While the record properly reflects the findings reached by VA Vocational Rehabilitation and Employment officers, the Veteran's Vocational Rehabilitation file is not currently associated with the record.  The Board's review of the matter shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104(a) (West 2002); see also 38 U.S.C.A. § 511 (West 2002 & Supp. 2013).  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issue on appeal; therefore, in order to provide adequate appellate consideration of the Veteran's claim, the Vocational Rehabilitation folder should be associated with the record.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the issue of entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 is REMANDED for the following action: 

1.  The RO should obtain and associate with the claims folder the Veteran's VA Vocational Rehabilitation file.

2.  When the development above has been completed, the remanded issue should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_______________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


		
	S. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


		
R. FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


